Citation Nr: 0808244	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-22 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a tonsillectomy, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1988, from August 1990 to May 1991, and from May 
1995 to February 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's tonsillectomy is not manifested by hoarseness, 
with inflammation of cords or mucous membrane.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
the veteran's service-connected residuals of a tonsillectomy 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.20, 4.25, 4.27, 4.31, 4.41, 4.97, 4.124, 
Diagnostic Code 6599-6516 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence she was expected 
to provide; and (4) requesting the veteran provide any 
evidence in her possession that pertains to her claim. 
Additionally, a March 2006 letter informed the veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
At 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements are associated with the claims file. The veteran 
was afforded a VA examination.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The RO granted service connection for a tonsillectomy in an 
August 2002 rating decision. At that time, the tonsillectomy 
was found to be noncompensably disabling under 38 C.F.R. § 
4.124, Diagnostic Code 6516.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).
Nevertheless, the Board acknowledges that a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

The veteran's service-connected residuals of a tonsillectomy 
have been rated as noncompensable by the RO under the 
provisions of Diagnostic Code 6599-6516. 38 C.F.R. § 4.97 
(2007).

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling. A 30 
percent disability evaluation is warranted for hoarseness, 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on a biopsy. 38 C.F.R. 
§ 4.97.

In an August 2002 VA examination, the veteran reported she 
had a tonsillectomy in April 1997 because of recurrent 
chronic tonsillitis and had done quite well since then.  She 
stated that the tonsillectomy and a subsequent partial 
uvulectomy had helped her breathing and swallowing as well as 
stopping the chronic recurrent tonsillitis.  Upon 
examination, the examiner noted the throat was negative.

In a July 2006 VA examination, the examiner reported the 
veteran had no interference with breathing, no speech 
impairment, no disease or injury affecting the soft palate, 
no chronic sinusitis, allergic attacks or other symptoms.  
The examiner opined the veteran had an uneventful 
tonsillectomy and partial resection of the uvula while in 
service.  The examiner diagnosed the veteran status post 
tonsillectomy and partial uvulectomy.  The examiner stated 
that the tonsillectomy residuals had no disabling effects.

Examining the evidence in light of the rating criteria, an 
increased evaluation for tonsillectomy is not warranted. In 
sum, while the veteran contends that the service-connected 
disorder is more severe than currently evaluated, as a 
layperson she is only competent to report observable symptoms 
- not clinical findings which are applied to VA's Schedule 
for Rating Disabilities. Compare Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 
(1994). A review of the VA medical records does not indicate 
any complaints or treatment for residuals of a tonsillectomy.  
The medical evidence of record reflects no evidence of 
hoarseness with inflammation of the cords or mucous membrane.  
Therefore, the preponderance of the evidence is against the 
claim for an increased evaluation for a tonsillectomy.

The Board need not examine the potential applicability of 
other diagnostic codes, as the most recent medical evidence 
reflects no symptomatology that is a residual of the 
veteran's in-service tonsillectomy. In sum, there are no 
manifestations of residuals of a tonsillectomy and a 
compensable evaluation is thus not warranted.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER


Entitlement to a compensable rating for a tonsillectomy is 
denied.


____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


